Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 26 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 21. 
My dearest wife.
Ghent 26. July 1814.

There was a rose-bud, of your own drawing, enclosed in one of your last Letters—whether you sent it to me purposely, or whether it slipped by inadvertence into the folds of the Paper, as you was closing the Letter I do not know— If an accident, it was a lucky one; for I have it now before me, and take pleasure in looking at it— If you sent it on purpose I suppose it was to hint to me that you continue to amuse yourself with drawing, and perhaps to intimate, what you so singularly conjecture I should be displeased to be told in express terms—that you wish to see me— If a bunch of flowers may pass in Persia for a message of love, why may not a Rose just-blooming, be taken in Russia for a token of affection, and its image be received by me as an emblem of your’s?—You see how strongly I incline to consider your present as intended, and how ready my imagination is to invent a purpose for that which was perhaps but the effect of chance.
You enquire whether it be true that the Crown Prince of Sweden has abdicated, in favour of the late king’s Son? He has not—A Report that such was his intention has by some means found its way into certain Gazettes, published in Switzerland—But it has been formally and authentically contradicted in the Paris Papers—There are indeed several Gazetteers, in various parts of Europe who have of late ventured to circulate other Reports, disadvantageous to the Crown-Prince; some of which have been thought important enough for an official disavowal, and denial by the Swedish Ambassador at Paris—and there are many other rumours widely circulated, but which have not yet appeared in print, and which of course have not been thus denied—Among other things it is said, that he is no longer a favourite in England, but very much the contrary—that he is at least as obnoxious to Prussia—That of all the late Allies the Emperor Alexander is the only one that yet remains friendly to him—That he and his Swedes never did any thing, for the common Cause—that he took to himself the credit of the Battle of Dennewitz, to which he had no sort of title—That in the Winter Campaign he kept himself aloof at the most critical time, and sent one of his Aid de Camps to negotiate separately, with Buonaparte—That he not only entertained the Ambition of getting into the place of Napoleon, but betrayed or disclosed it in a manner which disgusted all the allies; and especially the English—His project upon Norway is not favoured by the popular Sentiment in any part of Europe—The Norwegians hitherto have manifested a steady and resolute determination not to submit to the Swedish Yoke—They have chosen themselves a king, and are armed to resist the invasion of their Territories—English Commissioners are now gone, it is said to perswade the king to resign, and the People to become Swedes, and so far as the Gazettes may be credited they have a prospect of success. It is not to be expected that Norway can alone resist the combination arrayed against them, but when the Crown-Prince becomes Master of the Country he will probably find it an uneasy and precarious possession.
We have received from Mr Beasley, a Copy of the Passport from the British Admiralty for the John Adams to return to America—“provided she has neither Cargo nor Passengers on board.” We expect Mr Irving here with the passport itself—He was to leave London last Friday—But unless an alteration of this Passport can be obtained, Mr and Mrs: Smith will not be able to go in her, even if they arrive at the Texel in time.—Mr Dallas intended also to return in her, and was to have been the bearer of our Dispatches—Why this proviso was introduced into the passport we do not know—there was none such in that lately given for the Neptune—I shall write immediately to Mr Beasley, to make application for a Passport, for Mr and Mrs Smith, their child and Martha, to go, either in the John Adams, or in any other Vessel.—As we shall at the same time ask for another Passport omitting the proviso, and as we must wait for the answer, the departure of the Vessel will be delayed a fortnight or three weeks longer—This will give Mr Smith a longer time to reach Amsterdam, if he has found Passage thither.—You tell me that I am blessed with a character which can mould itself almost without a struggle to the different circumstances which are perpetually occurring—but I assure you I am not conscious of enjoying any such a blessing—So far from it, that my natural disposition is of an over-anxious cast, and my struggles to accommodate myself to Circumstances which I cannot controul, have given my Constitution in less than fifty years, the wear and tear of seventy. I do indeed think it my duty to keep the greater part of these struggles, and I ought perhaps to keep them all within my own bosom—I distress my friends as little as I can with complaint—It is enough for “the heart to know its own bitterness”—The disease, with which you remember I was afflicted a few weeks before I left you, seldom befalls persons remarkable either for indifference or apathy—I have surely for the last two years had enough to weigh upon my Spirits; in regard to my own health, to the Events which have occurred in my family, and above all to the prospects of my Country—Mr Smith and his wife as you well know have had no small share in these trials of temper—The necessity of their return to America is fully understood by you as well as by them—Of that Necessity I was not the Cause—No person has more reason to regret it than I have—When I left you, the only prospect of its practicability, was, to sail from Gothenburg—The removal to Ghent, and Cochrane’s Blockade, took away entirely that prospect—The chance from Amsterdam by the John Adams was the next—and now comes and English Passport, as if purposely made to take away that—I shall make another trial for a Passport from the British Admiralty, and if that should fail, we must bethink ourselves what to do next—The chance by the Neptune will remain, and she probably will go not long after the John Adams.
No appearance yet, of the British Commissioners—The delay of their departure from London, has given rise to many rumours there some of which we know to be false, and none of which we know to be true—It is not without question whether the British Government intends they shall ever come—We hear among other things that they are waiting for the answer to some Communications which Admiral Cochrane was ordered to make to our Government—The Opinion in England is universal that there will be no Peace.
The last news from America is of a small advantage on our side—A detachment from Sir James Yeo’s Squadron, landed near Sacket’s Harbour, and after taking a Cable and two pieces of Cannon, proceeding further into the Country, were surprized by an ambuscade and after losing 19 men killed and about 50 wounded the rest, overpowered by superior numbers were compelled to surrender—Among them were two Captains of the Navy—The whole number according to the British Account was 200 men—The American Account states them at more than 300. By Accounts from Boston of 22 June, it is said that Chauncey was out, and Sir James had gone in to Kingston—Expect nothing good from that quarter.
We have not yet got into our house—The furnishing and preparations take more time than had been expected—We shall however probably enter, in the course of this week—Mr Thorndike and Mr Austen are gone to England—Mr: Blanchard, the same who was at St: Petersburg, and a Mr: Eliot of Boston have been here, and go this morning for Amsterdam—Mr Bentizon has also paid us a visit, and departed this morning for Paris.—Our friend Mr de Tracy arrived at Paris a day or two before Mr Gallatin left it. He dined with him at his fathers—The Wasp is not in Norway, but at L’Orient. It is said the British Dictators will have her ordered away.
Love to Charles, my Rosebud, and to the full-blown Rose which must be yourself—To me you will ever be the Queen of Flowers, and at the same time the most precious of Fruits—
A.